DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on November 5, 2021 was received. Claims 1, was amended. Claims 3-4, 6, 15-21 and 27 were canceled. Claims 29-30 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 17, 2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natalya Dvorson, Applicant’s representative, on February 8, 2022.
This application is in condition for allowance except for the presence of claims 12-14 directed to an invention non-elected without traverse.  Accordingly, claims 12-14 have been cancelled.
The application has been amended as follows: 
Claim 1 (Currently Amended) A method for treating a reflective optical element for an extreme ultraviolet (EUV) wavelength range comprising a reflective coating on a substrate, comprising:

	moving the at least one radiation source and the reflective optical element relative to one another to perform a relative movement,
	wherein the relative movement is performed with a linear component having a velocity of between 1 cm/s and 600 cm/s adapted at least in part to achieve an artificial ageing of the reflective coating on the substrate with respect to a state of the reflective optical element directly after coating,
	wherein the reflective optical element includes a substrate and a plurality of stacks, each having an absorber-spacer pair, 
	wherein approximately 250 MPa or wherein stress overcompensation of the reflective optical element that was irradiated is between -50 MPa to -150 MPa, 
	wherein compaction of at least one layer of the reflective optical element is approximately 0.1 to 1.5

Cancel claims 12-14. 



Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Taylor (US6844272) in view of Kim (US20140076867) on claims 1, 5, 7-8, 11, 23-24, and 26 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Taylor (US6844272) in view of Kim (US20140076867) as applied to claims 1, 5, 7-8, 11, 23-24, and 26, and further in view of Yamada (US20030152756) on claim 2 is withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Taylor (US6844272) in view of Kim (US20140076867) as applied to claims 1, 5, 7-8, 11, 23-24, and 26 and further in view of Von Blanchkenhagen (US20110228234) and Nagarkar (US10033152) on claims 9-10 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Taylor (US6844272) in view of Kim (US20140076867) as applied to claims 1, 5, 7-8, 11, 23-24, and 26, and further in view of Shih (US20140272682) on claim 22 is withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Taylor (US6844272) in view of Kim (US20140076867) as applied to claims 1, 5, 7-8, 11, 23-24, and 26, and further in view of Maeshige (US20140212794) on claims 25 and 27 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Taylor (US6844272) in view of Kim (US20140076867) as applied to claims 1, 5, 7-8, 11, 23-24, 

REASONS FOR ALLOWANCE
Claims 1-2, 5, 7-11, 22-26 and 28-30 are allowed. The following is an examiner’s statement of reasons for allowane: the closest prior art on the record, Taylor (US6844272) in view of Kim (US20140076867) and Maeshige (US20140212794), does not teach or disclose a method for treating a reflective optical element for an extreme ultraviolet wavelength range comprising a reflective coating on a substrate as recited in claim 1. Specifically, Talyor in view of Kim and Maeshige does not teach to irradiate the reflective optical element with the at least one radiation pulse in a relative movement at the specific pulse duration, wavelength and linear velocity to achieve an artificial ageing of the reflective coating, wherein saturated stress relaxation of the reflective optical element that was irradiated is approximately 250 MPa or wherein stress overcompensation of the reflective optical element that was irradiated is between -50 MPa to -150 MPa, and wherein compaction of at least one layer of the reflective optical element is approximately 0.1 to 1.5% relative to an original layer thickness, in the context of claim 1. The support for the new limitations can be found on paragraphs 0055-0059 of the instant specification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717